Fourth Court of Appeals
                             San Antonio, Texas
                                 September 13, 2019

                                No. 04-19-00621-CR

                          Jesus J. Mendez CERVANTES,
                                     Appellant

                                          v.

                               The STATE of Texas,
                                     Appellee

             From the 399th Judicial District Court, Bexar County, Texas
                           Trial Court No. 2019CR3097
                     Honorable Frank J. Castro, Judge Presiding


                                   ORDER
        The trial court clerk has forwarded the appellant’s notice of appeal and the
trial court’s certification of appellant’s right to appeal. See TEX. R. APP. P. 25.2(e).
The certification does not show that the defendant has the right of appeal. We
therefore ORDER the trial court clerk to file, by September 23, 2019 a clerk’s
record containing the following documents:

        1.      All pre-trial motions and the orders on those motions, if
                any;
        2.      all documents relating to the defendant’s plea bargain,
                including the court’s admonishments, the defendant’s
                waiver and consent to stipulation of testimony, and any
                other stipulations;
        3.      the judgment;
        4.      all post-judgment motions and the orders on those motions,
                if any;
        5.      the notice(s) of appeal;
        6.      the trial court’s certification of defendant’s right of appeal;
        7.      the criminal docket sheet; and
        8.      the bill of costs.

After the clerk’s record has been filed, this court will review the certification to
determine whether it is defective. See Dears v. State, 154 S.W.3d 610 (Tex. Crim.
      App. 2005) (holding court of appeals must review clerk’s record to determine
      whether the certification is defective).

              We further ORDER that appellant is hereby notified that if the clerk’s
      record or a supplemental clerk’s record filed with this court does not contain a
      certification or amended certification showing appellant has the right of appeal,
      and if the trial court’s certification is not defective, this appeal will be dismissed
      within 30 days of this order unless appellant shows cause why this appeal
      should not be dismissed. See id. R. 25.2(d), (f) (requiring “dismiss[al] if a
      certification that shows the defendant has the right of appeal has not been made
      part of the record” and providing an amended certification may be filed in the
      appellate court under Rule 37.1 or any time before the appellant’s brief is filed).

              We further ORDER that all other appellate deadlines are suspended
      pending further order of this court. We also ORDER the clerk of this court to
      send a copy of this order to the attorneys of record, the trial court clerk, and the
      court reporter(s) responsible for preparing the reporter’s record in this appeal.



                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of September, 2019.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court